DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for allowance
Claims 1-18 are allowed over the prior art.	
The following is an examiner's statement of reasons for allowance: Prior art fails to said heating-wire holder is inserted in said seat through hole and is supported by said supporting rod; said heating wire is inserted in said heating-wire holder; said second heating-wire-cover end 1s inserted in said seat through hole and is fixed to said seat boss; said heating-wire holder is enclosed by said heating-wire cover; said atomizing casing is disposed on said flange plate; said elastic element is inserted in said oil-tube holder; said oil tube is inserted in said oil-tube holder; said tube limit part is inserted in and fixed to said oil-tube holder; said oil tube is supported by said elastic element and is abutted by said tube limit part; said oil-tube-assembly cover is fixed to said oil-tube-holder; said oil tube extends through said oil-tube through hole; said oil-tube-holder end is fixed to said first heating-wire-cover end; and said atomizing casing is abutted by said oil-tube-assembly cover and with the rest of the claim limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jean F. Duverne whose telephone number is (571) 272-2091.  The examiner can normally be reached on 9:00-5:30, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE S LUEBKE can be reached on (571)272-2009.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     /JEAN F DUVERNE/                Primary Examiner, Art Unit 2833                                                                                                                                                                                                                       11/20/2021